     Case 3:20-cv-00941-JPG Document 7 Filed 10/21/20 Page 1 of 6 Page ID #26




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ROBERT D. KELLY, #41062,                            )
                                                        )
                   Plaintiff,                           )
                                                        )
    vs.                                                 )   Case No. 20-cv-00941-JPG
                                                        )
    NURSE RACHELLE BRAUN                                )
    and N.P. DAMRACHER,1                                )
                                                        )
                   Defendants.                          )

                                   MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff Robert Kelly, a detainee at Madison County Jail, brings this civil rights action pro

se pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff claims that he was denied dental care

at Madison County Jail (“Jail”) by Nurse Braun and Nurse Practitioner Damracher. (Doc. 1).

He seeks monetary and injunctive relief.2 (Id. at 6).

          The Complaint is now subject to preliminary review pursuant to 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a

claim for relief, or requests money damages from a defendant who is immune from such relief

must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally construed at this stage.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



1
  Plaintiff identified this individual as “N/P Dambacher” and “N/P Damracher.” Until this defendant is
identified with particularity, the Court will refer to him/her as “N/P Damracher.”
2
  Plaintiff’s request for injunctive relief is construed as a request for relief at the close of the case. If he
seeks interim relief, Plaintiff may file a separate motion for temporary restraining order and/or preliminary
injunction pursuant to Rule 65(a) or (b) of the Federal Rules of Civil Procedure at any time during the
pending action. In the motion, he should describe the exact relief he seeks and the facts that support the
request for relief.

                                                       1
  Case 3:20-cv-00941-JPG Document 7 Filed 10/21/20 Page 2 of 6 Page ID #27




                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 4-5, 8-13): Soon

after his arrival at Madison County Jail, Plaintiff developed dental pain associated with a broken

tooth and an exposed nerve. (Id. at 4). He requested dental treatment in a nurse sick call slip, and

the nurse (Nurse Braun) prescribed him antibiotics and pain medication. (Id. at 5, 8). Plaintiff’s

dental pain persisted. He submitted a second nurse sick call slip to request dental treatment. This

time, the nurse gave him a saltwater rinse, which also did not work. Plaintiff filed a third nurse

sick call slip, and the nurse practitioner (N.P. Damracher) responded. She recommended another

saltwater rinse, but this only increased Plaintiff’s pain. When Plaintiff filed grievances to complain

about the denial of dental care, Nurse Braun informed him that no dental treatment would be

provided for “restorative care.” (Id. at 7, 9, 12, 13). Plaintiff now claims that he his broken tooth,

exposed nerve, and associated pain require treatment with a licensed dentist. (Id. at 6).

       Based on the allegations summarized herein, the Court designates a single claim in the pro

se Complaint:

       Count 1:        Eighth and/or Fourteenth Amendment claim against Nurse Braun and Nurse
                       Practitioner Damracher for denying Plaintiff adequate dental care for his
                       broken tooth, exposed nerve, dental pain, and/or infection at the Jail.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court.

       The applicable legal standard for this claim depends on Plaintiff’s status as a pretrial

detainee or convicted person at the time he was denied dental care at the Jail. Medical claims

brought by a convicted person are governed by the Eighth Amendment, which prohibits cruel and

unusual punishment. U.S. CONST. amend VIII. All Eighth Amendment claims include an objective

and a subjective component, requiring the plaintiff to show an objectively serious deprivation and



                                                  2
  Case 3:20-cv-00941-JPG Document 7 Filed 10/21/20 Page 3 of 6 Page ID #28




deliberate indifference by each defendant. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir 2011).

The allegations support an Eighth Amendment claim against Nurse Braun and Nurse Practitioner

Damracher under this standard because they both offered Plaintiff treatment known to be

ineffective despite his complaints of persistent dental symptoms and pain.

       Medical claims brought by a pretrial detainee are governed by the Fourteenth

Amendment’s Due Process Clause, which prohibits all forms of punishment. A Fourteenth

Amendment claim challenging the denial of medical care involves two inquiries. The first

“focuses on the intentionality of the individual defendant’s conduct” and “asks whether the

medical defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [Plaintiff’s] case.” McCann v. Ogle Cty., Illinois,

909 F.3d 881, 886 (7th Cir. 2018) (internal quotations omitted). The second asks “whether the

challenged conduct was objectively reasonable.” Id. This, in turn, requires consideration of “the

totality of the facts and circumstances faced by the individual alleged to have provided inadequate

medical care and to gauge objectively—without regard to any subjective belief held by the

individual—whether the response was reasonable.” Id. The Complaint articulates a colorable

Fourteenth Amendment claim against Nurse Braun and Nurse Practitioner Damracher under this

standard because the allegations suggest that their intentional denial of Plaintiff’s request for dental

care was also objectively unreasonable.

                                             Disposition

       IT IS ORDERED that COUNT 1 survives screening against Defendants BRAUN and

DAMRACHER. Pursuant to Administrative Order No. 244, Defendants need only respond

to the issues stated in this Merits Review Order.

       The Clerk’s Office is DIRECTED to ADD the MADISON COUNTY JAIL



                                                   3
  Case 3:20-cv-00941-JPG Document 7 Filed 10/21/20 Page 4 of 6 Page ID #29




ADMINISTRATOR (official capacity only) as a defendant in CM/ECF, and he/she is

responsible for implementing any injunctive relief that is ordered herein. This defendant need only

file an appearance and is not required to answer the Complaint.

       Because Count 1 arises from the alleged denial of dental care, the Clerk’s Office is also

DIRECTED to ENTER the standard qualified protective order pursuant to the Health Insurance

Portability and Accountability Act.

       With regard to COUNT 1, the Clerk of Court shall prepare for Defendants MADISON

COUNTY          JAIL        ADMINISTRATOR             (official     capacity),     BRAUN,         and

DAMRACHER: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint (Doc. 1), and this Memorandum and Order to Defendant’s place of

employment as identified by Plaintiff. If any Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require the Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs



                                                  4
  Case 3:20-cv-00941-JPG Document 7 Filed 10/21/20 Page 5 of 6 Page ID #30




under § 1915, Plaintiff will be required to pay the full amount of the costs, regardless of the fact

that his application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her

attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 10/21/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  5
  Case 3:20-cv-00941-JPG Document 7 Filed 10/21/20 Page 6 of 6 Page ID #31




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 6
